Corporate Capital Trust, Inc. 10-Q EXHIBIT 32.1 CERTIFICATION OF CHIEF EXECUTIVE OFFICER AND CHIEF FINANCIAL OFFICER PURSUANT TO 18 U.S.C. SECTION 1 SECTION -OXLEY ACT OF 2002 Pursuant to 18 U.S.C. Section1350, as adopted pursuant to Section906 of the Sarbanes-Oxley Act of 2002, the undersigned certifies that to the best of his knowledge (1)this Quarterly Report of Corporate Capital Trust, Inc. (the “Company”) on Form 10-Q for the period ended June 30, 2013, as filed with the Securities and Exchange Commission on the date hereof (this “Report”), fully complies with the requirements of Section13(a) or 15(d) of the Securities Exchange Act of 1934, as amended, and (2)the information contained in this Quarterly Report fairly presents, in all material respects, the financial condition of the Company as of June 30, 2013 and December31, 2012 and its results of operations for the period ended June 30, 2013. Date: August 13, 2013 /s/ Andrew A. Hyltin ANDREW A. HYLTIN Chief Executive Officer (Principal Executive Officer) Date: August 13, 2013 /s/ Paul S. Saint-Pierre Paul S. Saint-Pierre Chief Financial Officer (Principal Financial Officer)
